ON CERTIORARI.Justice’s return not to be contradicted by affidavits.■ Seyerai reasons were assigned by the plaintiff in certiorari, for the reversal of the judgment of the justice. These reasons complained of the irregularity of the proceedings of *107the justice. These irregularities not appearing on the transcript of the record sent up by the justice, the plaintiff took a rule on the justice, calling on him to state certain proceedings had before him on the trial of the cause below. In compliance with this rule, the justice made a return, denying the facts on which the plaintiff relied for a reversal of the judgment.An atempt was then made, to contradict the return of the justice, by the affidavits of by-standers. But the Court would not endure that practice, and affirmed the judgment.